fit irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top ofthis letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations letter rev -2014 catalog number enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter4040 rev catalog number 47635z fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend p q dear date emnlover id number contact nerson id number contact telenhone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons given below facts you were formed in the state of on q per your articles of incorporation you were formed for the purpose of organizing and promoting a non-profit farmers' market in p to serve p and the surrounding area per your bylaws you were established to provide quality locally grown and produced agricultural products prepared foods and crafts all of which are to be bought sold or bartered for the benefit ofboth consumers and producer to stimulate economic growth and a greater variety of farm and home industry activities and products to educate the public in the value of these products and activities to promote the agricultural purpose of the market you will provide and maintain at least sixty percent agricultural or food products and forty percent craft products you indicated of your time and funds is spent on these activities letter rev catalog number 47628k your bylaws provide for six different types of membership vendor shared vendor substitute vendor community table fund-raisers and patrons voting is limited to vendor members in good standing and patrons who support you if on record to vote vendors are allocated two votes and patrons may be allocated one vote substitute vendors community table vendors and fundraisers are not allocated a vote per the financial information you submitted you are supported by vendor fees your vendor agreement provides that vendor fees collected for rental of stalls are applied to cover rent and expenses for the market site site liability insurance market manager compensation entertainment advertising sign expenses and operation costs law sec_501 of the code provides for the exemption from federal_income_tax oflabor agricultural or horticultural_organizations sec_1_501_c_5_-1 ofthe income_tax regulations describe organizations covered by code sec_501 as labor_agricultural_and_horticultural_organizations that have no net_earnings inuring to the benefit of any member and have as their object the betterment ofthe conditions of persons engaged in those pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_66_105 1966_1_cb_145 held that an organization composed of agricultural producers whose principal activity is marketing livestock as an agent for its members does not qualify for exemption the sale of members' products with the return to them of the sale proceeds is neither an object nor an activity within the ambit of sec_501 c of the code therefore the organization does not meet the requirements of sec_1_501_c_5_-1 ofthe regulations and is not exempt under sec_501 ofthe code revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members' cattle did not ofitselfbetter the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of sec_501 of the code the principal purpose of the organization was to provide a direct business service for its members' economic benefit the organization was denied exemption under sec_501 of the code revrul_77_153 1977_1_cb_147 held that a nonprofit organization that owns and operates a livestock facility and leases it to local members of a nonexempt national association of farmers for use in implementing the association's collective bargaining program with processors does not qualify for exemption as an agricultural_organization the operation and leasing of a facility for collecting weighing sorting grading and shipping of livestock the organization's principal activity is the providing of a business service to those members who make use of the national association's collective bargaining program this service merely relieves the members of the organization of work they would either have to perform themselves or have performed for them such activity does not serve an exempt_purpose of an agricultural_organization under sec_1_501_c_5_-1 of the regulations accordingly the organization does not qualify for exemption from federal_income_tax under sec_501 of the code as an agricultural_organization application of law you do not meet the qualifications under sec_1 c -l ofthe income_tax regulations as your activities are not aimed at the overall betterment of conditions within the farming industry you operate to aid your letter rev catalog number 47628k vendors to sell goods you are providing in return for a fee promotion and a location for members to generate sales of their goods where members would otherwise have to promote and sell their goods themselves you are relieving them of this responsibility by providing the service of operating the farmers' market the earnings from the sale of products inures to benefit of the member vendor of your organization providing a location and promotion for sale of products merely relieves your members of work they would either have to perform themselves or have performed for them which precludes exemption under sec_501 you are similar to the organization in revrul_66_105 in that you provide the market place for members to sell their wares where they in tum receive revenue from sales and the proceeds which precludes exemption under sec_501 ofthe code you are similar to the organization in revenue_ruling by providing a similar service an outlet for sales of member products you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations your main activity of operating a market or providing a location for sales of members' products precludes exemption under sec_50l c ofthe code you are similar to the organization in revrul_77_153 the operation and leasing of a facility relieves your members of work they would either have to perform themselves or have performed for them which precludes exemption under sec_50l c conclusion based on the facts above we concluded you are not operating as an organization described in sec_501 of the code you provide a service that benefits your members the net_earnings of the sale of member products inures to the benefit of your members your operations are not aimed at the overall betterment of conditions improvement of the grade of products or the development of a higher degree of efficiency within the farming industry but provide a direct business service for your members' economic benefit therefore we have determined that you do not qualify for exemption under sec_501 of the code lfyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47628k
